18-2739 (L)
     United States v. Rosario

 1
 2                              United States Court of Appeals
 3                                  for the Second Circuit
 4
 5                                        August Term, 2019
 6
 7                                  (Argued: November 5, 2019
 8                                 Final Submission: August 24, 2020
 9                                       Decided: July 29, 2021)
10
11                                    Docket Nos. 18-2739, 20-2268
12                              _____________________________________
13
14                                 UNITED STATES OF AMERICA,
15                                                       Appellee,
16                                                  v.
17
18                                       CARLOS ROSARIO,
19                                                   Defendant-Appellant.
20                              _____________________________________
21
22   Before:
23
24                    SACK and PARK, * Circuit Judges, and RAKOFF, District Judge. †
25
26         Carlos Rosario appeals the imposition by the district court (Pauley, J.) of a
27   $5,000 special assessment, pursuant to 18 U.S.C. § 3014(a), following Rosario’s
28   conviction for sexual exploitation of a minor. Rosario contends that the district
29   court improperly considered his future earning potential in finding him “non-
30   indigent” under section 3014(a) and that, in any event, the district court erred in
31   making that finding. We reject both arguments and hold that the district court did

            Judge Peter W. Hall, originally a member of the panel, died on March 11, 2021. Judge
             *

     Park was designated to replace Judge Hall pursuant to Second Circuit Internal Operating
     Procedure E(b).
             †Judge Jed S. Rakoff of the United States District Court for the Southern District of New
     York, sitting by designation.
 1   not err by (1) considering Rosario’s future earning potential in determining
 2   indigency under section 3014(a), or (2) finding him to be non-indigent within the
 3   meaning of the statute. We therefore AFFIRM the imposition of the special
 4   assessment.
 5
 6         Judge Rakoff concurs in a separate opinion.
 7
 8                                         PHILIP L. WEINSTEIN (Matthew B. Larsen, on
 9                                         the brief), Federal Defenders of New York,
10                                         Inc., New York, NY, for Defendant-Appellant.
11
12                                         JUSTIN V. RODRIGUEZ (Anna M. Skotko,
13                                         Alexandra Rothman, on the brief), for Audrey
14                                         Strauss, United States Attorney for the
15                                         Southern District of New York, New York,
16                                         NY, for Appellee.
17
18   PARK, Circuit Judge:

19         Carlos Rosario pled guilty in the United States District Court for the

20   Southern District of New York to three offenses stemming from his sexual

21   exploitation of a minor. As part of Rosario’s sentence, the district court (William

22   H. Pauley III, J.) ordered Rosario to pay a $5,000 special assessment under the

23   Justice for Victims of Trafficking Act of 2015 (“JVTA”), which requires courts to

24   impose the assessment on all “non-indigent” persons convicted of specified

25   offenses.

26         On appeal, Rosario argues that the district court erred by considering his

27   future earning capacity in finding him to be “non-indigent.” We disagree. The



                                             2
 1   ordinary meaning of “indigent” encompasses not only a lack of present resources,

 2   but also includes a forward-looking assessment of the defendant’s “means” or

 3   ability to pay. This understanding is reinforced by the statutory scheme, which

 4   provides defendants 20 years after their release to make payment. It is also

 5   consistent with our precedent and the view of all six of our sister circuits that have

 6   addressed the issue.

 7         The district court properly considered Rosario’s future earning potential in

 8   concluding that he is “non-indigent” under the JVTA and did not otherwise clearly

 9   err in reaching that conclusion. We therefore affirm.

10                                   I. BACKGROUND

11   A.    JVTA Assessment

12         The JVTA provides that courts “shall assess an amount of $5,000 on any non-

13   indigent person or entity convicted of” certain specified offenses, including

14   “offense[s] under . . . chapter 110 (relating to sexual exploitation and other abuse

15   of children).” 18 U.S.C. § 3014(a). The JVTA assessment is “collected in the manner

16   that fines are collected in criminal cases,” id. § 3014(f), and the obligation to pay

17   the assessment continues for 20 years after the entry of judgment or defendant’s

18   release from prison, whichever is later, id. §§ 3014(g), 3613(b).




                                               3
 1         Funds collected under section 3014(a) are deposited in the “Domestic

 2   Trafficking Victims’ Fund.” Id. § 3014(c)–(d). The Attorney General must “use

 3   amounts available in the Fund to award grants or enhance victims’ programming”

 4   under the Trafficking Victims Protection Act, the Trafficking Victims Protection

 5   Reauthorization Act, the Victims of Child Abuse Act, or the PROTECT Our

 6   Children Act. Id. § 3014(e).

 7   B.    Procedural History

 8         In 2017, Rosario pled guilty to sexual exploitation of a minor and possession

 9   and distribution of child pornography. The district court sentenced him to 240

10   months’ imprisonment, followed by a lifetime term of supervised release. The

11   court did not impose a fine, but it ordered Rosario to pay $12,000 in restitution, a

12   $300 mandatory assessment, and the $5,000 special assessment under the JVTA.

13         Rosario appealed to this Court, challenging only the imposition of the JVTA

14   assessment. His sole argument on appeal was that the district court plainly erred

15   in finding him “non-indigent” under section 3014(a).          He did not raise any

16   challenge to the district court’s consideration of his future earning ability.

17         In accordance with the procedure outlined in United States v. Jacobson, 15

18   F.3d 19 (2d Cir. 1994), we remanded this matter to the district court for further




                                               4
 1   proceedings because we found the record “unclear as to why and how the district

 2   court determined that Rosario was not indigent.” United States v. Rosario, 785 F.

 3   App’x 22, 23 (2d Cir. 2019). We noted that “[w]hile the district court explicitly

 4   adopted the Presentence Investigation Report (PSR)” prepared by the Probation

 5   Department, “which had recommended the JVTA assessment, the PSR contained

 6   no specific finding with respect to Rosario’s indigency.” Id. We further observed

 7   that “the non-imposition of fines may not be determinative in establishing

 8   indigency under Section 3014(a),” and we advised the district court, if it saw fit, to

 9   “further develop the record with regard to Rosario’s present financial condition

10   and his predicted earnings capacity.” Id.

11          On remand, the district court received new sentencing submissions from the

12   parties and held a resentencing hearing.               Rosario again did not argue that

13   consideration of his future earning potential was improper under section 3014(a).

14   The court ultimately reimposed its original sentence, including the $5,000 JVTA

15   assessment. Tr. at 15–17. 1

16          As to the JVTA assessment, the district court, citing decisions of our sister

17   circuits, stated that a sentencing court “may consider both a defendant’s financial



            1 Citations to “Tr.” refer to the transcript of Rosario’s resentencing hearing, attached as
     Exhibit A to Rosario’s supplemental letter brief dated August 4, 2020.


                                                     5
 1   situation and future earnings potential when making [the] indigency

 2   determination.” Id. at 6. The court then found Rosario to be “non-indigent” under

 3   section 3014(a). It considered Rosario’s health, outstanding debts and current

 4   assets, employment while incarcerated, “extensive prior work history,” and

 5   “transferable skills” in “basic plumbing, painting, flooring and tile work.” Id. at

 6   7–12. The court also noted it was “mindful that [Rosario’s] felony convictions and

 7   sex-offender status will likely have an adverse effect on his employability,” but

 8   stated that Rosario could not “use that fact as a shield against paying the special

 9   assessment.” Id. at 12.

10                                   II. DISCUSSION

11         On appeal, Rosario again challenges the district court’s imposition of the

12   JVTA assessment. This time, he argues that the district court (1) improperly

13   considered his future earning capacity in finding him to be “non-indigent,” and

14   (2) erred in imposing the assessment even if consideration of future earning

15   capacity were proper. We reject both arguments.

16   A.    The district court appropriately considered Rosario’s future earning
17         potential

18         First, Rosario argues that a district court may consider only the defendant’s

19   resources at the time of sentencing, and not his future earning potential, when



                                             6
 1   determining whether he is “non-indigent” under section 3014(a). We review the

 2   district court’s interpretation of section 3014(a) for plain error because Rosario

 3   failed to raise this statutory challenge below. Puckett v. United States, 556 U.S. 129,

 4   138 (2009); United States v. Harris, 838 F.3d 98, 103–04 (2d Cir. 2016).

 5         The government contends that Rosario waived this argument by choosing

 6   not to argue to the district court “that Section 3014(a) prohibits consideration of

 7   future ability to pay.”    Gov’t Suppl. Br. at 4.      We disagree.     Waiver is the

 8   “intentional relinquishment or abandonment of a known right,” and Rosario’s

 9   submissions do not reflect a “strategic, calculated decision” to abandon his

10   statutory challenge. United States v. Dantzler, 771 F.3d 137, 146 n.5 (2d Cir. 2014).

11         1.     Statutory Text and Precedent

12         We start, as always, with the statutory text. Section 3014(a) does not define

13   “indigent,” so we look to its “ordinary meaning.” Asgrow Seed Co. v. Winterboer,

14   513 U.S. 179, 187 (1995). In determining ordinary meaning, “[t]ext may not be

15   divorced from context,” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 356

16   (2013), and “the same words, placed in different contexts, sometimes mean

17   different things,” Yates v. United States, 574 U.S. 528, 537 (2015) (plurality op.).




                                                 7
 1         The word “indigent” encompasses not only a person’s present lack of

 2   resources, but also indicates that a person “lacks the means of subsistence.”

 3   Indigency, Black’s Law Dictionary (11th ed. 2019); see also Indigence, Oxford English

 4   Dictionary (3d ed. 2020) (defining the term as the “[w]ant of the means of

 5   subsistence”). As several other circuits have concluded, this “forward-looking”

 6   sense of the word “refers to a person’s capabilities—whether a person has or lacks

 7   the capacity to earn subsistence.” United States v. Graves, 908 F.3d 137, 141 (5th Cir.

 8   2018) (emphasis in original); see also United States v. Shepherd, 922 F.3d 753, 758 (6th

 9   Cir. 2019) (noting that “an indigent person not only lives in poverty but also lacks

10   the means—e.g., skills or education—to exit poverty”). Thus, “the district court

11   must resolve two basic questions in assessing the defendant’s indigency: (1) Is the

12   defendant impoverished now; and (2) if so, does the defendant have the means to

13   provide for himself so that he will not always be impoverished?” Shepherd, 922 F.3d

14   at 758 (emphases in original).

15         The Fourth, Fifth, Sixth, Eighth, Ninth, and Tenth Circuits—all of our sister

16   circuits to have considered the issue—have held that courts may consider a

17   defendant's future earning potential when determining indigency for purposes of

18   imposing the JVTA assessment. See United States v. McMiller, 954 F.3d 670, 675 (4th




                                                8
 1   Cir. 2020); Shepherd, 922 F.3d at 758–59; Graves, 908 F.3d at 141; United States v.

 2   Kelley, 861 F.3d 790, 802 (8th Cir. 2017); see also United States v. Janatsch, 722 F. App’x

 3   806, 810–11 (10th Cir. 2018); United States v. Strange, 692 F. App’x 346, 348–49 (9th

 4   Cir. 2017). We agree with our sister circuits, concluding that when determining

 5   whether a defendant is indigent pursuant to section 3014(a), a court may consider

 6   both the resources available to the defendant at the time of sentencing and the

 7   defendant’s future earning potential. See United States v. Clarke, 979 F.3d 82, 101

 8   (2d Cir. 2020) (“When making an indigency determination, a district court ‘may

 9   consider both [the] defendant’s present financial resources and those that may

10   become available in the future.’” (quoting United States v. Salameh, 261 F.3d 271,

11   276 (2d Cir. 2001)). We decline Rosario’s invitation to hold otherwise.

12          2.     Statutory Structure and Context

13          The statutory structure of section 3014(a) supports this interpretation. First,

14   the defendant’s obligation to pay the JVTA assessment continues for 20 years after

15   entry of judgment or release from prison, whichever is later. 18 U.S.C. §§ 3014(g),

16   3613(b). This long payment period “underscores that a district court must impose

17   the assessment unless it finds the defendant could not pay it today—or at any

18   point for the next twenty years.” Graves, 908 F.3d at 141. “[I]t would make little




                                                 9
 1   sense for the district court to consider only the defendant’s financial condition at

 2   the time of sentencing” because “[t]hat snapshot in time may not accurately

 3   represent the defendant’s condition five, ten, or twenty years after sentencing.”

 4   Shepherd, 922 F.3d at 758 (emphasis in original). Even Rosario acknowledged this

 5   commonsense reading, explaining in his sentencing submission that the relevant

 6   “question” for the district court on remand was “whether between 2034 and 2054,

 7   [he] will rise above his current station to become non-indigent such that he must

 8   pay this assessment.” Def.’s Sentencing Ltr. at 2, United States v. Rosario, No. 17-

 9   cr-306 (S.D.N.Y. Mar. 6, 2020), ECF No. 42.

10         The long-lasting JVTA obligation is unlike other contexts in which courts

11   consider only a defendant’s financial resources at the time of sentencing. For

12   example, “[i]n granting court-appointed counsel, the court assesses a defendant’s

13   immediate ability to pay because ‘any person haled into court, who is too poor to

14   hire a lawyer, cannot be assured a fair trial unless counsel is provided for him.’”

15   Kelley, 861 F.3d at 800 (quoting Martinez v. Ryan, 566 U.S. 1, 12 (2012)).

16   Appointment of counsel is not dispositive of indigency for purposes of imposing

17   monetary penalties. Clarke, 979 F.3d at 101; see also United States v. Valdez, 522

18   F. App’x 25, 33 (2d Cir. 2013) (holding that “the fact that [the defendant] had been




                                             10
 1   appointed counsel as an indigent defendant” was not “determinative of his ability

 2   to pay a fine”). There is no reason to consider a defendant’s future earning

 3   potential in assessing his ability to pay for a lawyer now. By contrast, courts should

 4   consider a defendant’s future earning potential when determining whether he is

 5   “indigent” for purposes of paying an obligation over 20 years into the future.

 6         Second, section 3014 provides that the JVTA assessment “shall . . . be

 7   collected in the manner that fines are collected in criminal cases.” 18 U.S.C.

 8   § 3014(f). The Sentencing Guidelines require courts to consider defendants’ future

 9   earning capacity in determining whether to impose criminal fines. See U.S.S.G.

10   § 5E1.2(a) (providing that courts “shall impose a fine in all cases, except where the

11   defendant establishes that he is unable to pay and is not likely to become able to pay

12   any fine”) (emphasis added)). This further supports our reading of section 3014(a).

13   See, e.g., McMiller, 954 F.3d at 675; Graves, 908 F.3d at 142.

14         Rosario argues that the statutory scheme cuts the other way because section

15   3014(a), unlike other statutes, does not explicitly refer to future earning ability.

16   Rosario points to 18 U.S.C. § 3572(a), which instructs district courts to consider

17   factors including “the defendant’s income, earning capacity, and financial

18   resources” in imposing a fine, and 18 U.S.C. § 3663(a)(1)(B)(i), which requires




                                                11
 1   courts to consider the defendant’s “financial resources,” “financial needs,” and

 2   “earning ability” in ordering restitution. In Rosario’s view, those provisions show

 3   that “Congress knows how to make potential earnings relevant,” and the absence

 4   of an express reference to potential earnings in section 3014(a) suggests that

 5   Congress intended to exclude consideration of that factor. Rosario Suppl. Br. at 1.

 6          We are not persuaded. The provisions Rosario identifies have little in

 7   common with section 3014(a). Sections 3572(a) and 3663(a)(1)(B)(i) describe factors

 8   that courts should consider in deciding whether to impose fines or restitution

 9   generally. Unlike the JVTA’s $5,000 assessment, these provisions do not specify

10   the amount of a fine or assessment for the commission of particular offenses. Nor

11   do they condition a financial penalty on the defendant’s “indigence.”                      Most

12   importantly, these provisions are not structured like section 3014(a) because in lieu

13   of a finding of indigence, they provide a list of factors for courts to consider when

14   determining whether to impose a monetary penalty at all. That Congress knew

15   how to legislate differently for other criminal punishment purposes does not

16   support Rosario’s argument. 2


            2 In fact, while sections 3572(a) and 3663(a)(1)(B)(i) list “earning capacity” (or “earning
     ability”) as a required consideration, they both also list the defendant’s “financial resources.”
     Rosario argues that indigence should be determined only with reference to financial resources at




                                                    12
 1          Rosario further contends that the 20-year timeframe to pay the $5,000 special

 2   assessment is a reflection of the assessment’s subordination to other fines and

 3   restitution amounts, not an indication that the assessment should be imposed on

 4   a defendant who may be able to pay it in the future. Rosario Suppl. Br. at 4. We

 5   disagree. This 20-year time period is consistent with the statute’s purpose because

 6   it “increase[s] the possibility [that] the assessments would be collected and used

 7   to help victims.” Graves, 908 F.3d at 141.

 8          Rosario also argues that Congress could not have permitted consideration

 9   of earning ability in determining indigency under section 3014(a) because “it

10   would mean declaring almost everyone ‘non-indigent.’” Rosario Suppl. Reply Br.

11   at 4. This concern is overstated. Many defendants have no work history, are

12   physically disabled, or are serving sentences so long that they are unlikely ever to

13   obtain post-release employment. And it is not necessarily the case that every

14   defendant with post-release earning potential is “non-indigent.”




     the time of sentencing, but he provides no basis for this selective parsing of sections 3572(a) and
     3663(a)(1)(B)(i).


                                                     13
 1   B.    The district court properly found Rosario to be “non-indigent”

 2         Finally, Rosario contends that “[e]ven if the district court was right to

 3   consider ‘future earnings potential,’ it was still wrong to deem Rosario ‘non-

 4   indigent.’” Rosario Suppl. Br. at 6 (citation omitted). Again, we disagree.

 5         A court’s determination that a defendant is “non-indigent” under section

 6   3014(a) is a factual finding that we review for clear error. United States v. Jeffers,

 7   329 F.3d 94, 97 (2d Cir. 2003). “We will find clear error only where we as the

 8   reviewing court on the entire evidence are left with the definite and firm

 9   conviction that a mistake has been committed.” United States v. Dumitru, 991 F.3d

10   427, 436 (2d Cir. 2021) (cleaned up). Applying this deferential standard, we affirm

11   the district court’s indigency determination.

12         The district court carefully weighed the record evidence in finding Rosario

13   non-indigent. It noted Rosario’s health, limited financial resources, outstanding

14   debts, and other court-imposed obligations. Against those factors, the district

15   court considered Rosario’s education, “extensive prior work history,” basic

16   vocational skills, language proficiency, and participation in training courses while

17   incarcerated. Tr. at 11–12. The district court’s conclusion was “plausible in light




                                              14
 1   of the record viewed in its entirety” and thus not clearly erroneous. Anderson v.

 2   City of Bessemer City, 470 U.S. 564, 573–74 (1985).

 3         Rosario argues that his “sex-offender status” will have a negative effect on

 4   his ability to find future employment. Rosario Suppl. Br. at 6. While this may be

 5   true, the fact of Rosario’s convictions for sexual offenses against children “does not

 6   compel the district court to find him indigent.” Shepherd, 922 F.3d at 760. Section

 7   3014(a) expressly “contemplates assessing sex offenders” by listing sex crimes

 8   against minors among the enumerated predicate offenses. Id. As the district court

 9   correctly observed, Rosario “cannot use his sex-offender status to shield him from

10   paying the assessment.” Id.; see Tr. at 12; cf. United States v. Thompson, 227 F.3d 43,

11   46–47 (2d Cir. 2000) (where applicable statutory provisions “specifically

12   contemplate[d] the imposition of fines upon defendants who [would]

13   undoubtedly be deported,” defendant’s post-release deportation was not a basis

14   for vacating imposition of $5,000 fine).

15         Rosario also points to his $6,000 debt and $12,300 in other court-imposed

16   obligations as evidence of indigency. But given Rosario’s vocational skills and

17   pre-incarceration record of employment, we see no clear error in the district court’s

18   determination that Rosario could successfully pay the special assessment by 2054,




                                                15
 1   20 years after his expected release from prison. Indeed, courts have affirmed the

 2   imposition of the JVTA assessment even when the defendant had a negative net

 3   worth and faced additional financial obligations upon release. See, e.g., United

 4   States v. Wandahsega, 924 F.3d 868, 889 (6th Cir. 2019) (defendant had “no assets

 5   other than a checking account containing $200” and “$30,000 in outstanding

 6   medical bills”); Shepherd, 922 F.3d at 760 (defendant would owe $25,000 in

 7   restitution and as much as $30,000 in child support upon release); Kelley, 861 F.3d

 8   at 802 (PSR reflected defendant’s “slightly negative net worth at the time of

 9   sentencing”).

10         In sum, we hold that the district court did not clearly err in finding, after

11   careful consideration of Rosario’s present financial position and likely future

12   earnings, that Rosario is “non-indigent” under section 3014(a).

13                                  III. CONCLUSION

14         For the reasons set forth above, we affirm the district court’s imposition of

15   the $5,000 special assessment pursuant to 18 U.S.C. § 3014(a).




                                             16
     18-2739 (L)
     United States v. Rosario

 1   RAKOFF, District Judge, concurring:

 2           I concur that we should affirm the district court’s imposition of the $5,000

 3   special assessment on the Defendant under the Justice for Victims of Trafficking

 4   Act (JVTA), but I would do so only by applying plain error review. I write

 5   separately to explain why I remain unpersuaded by the reasons articulated by the

 6   panel majority for interpreting “indigent” in 18 U.S.C. § 3014(a) to permit

 7   speculation about a defendant’s future earning potential. Instead, I would

 8   construe the statute to require that a district court find a defendant to be non-

 9   indigent at the time of sentencing before imposing the JVTA special assessment.

10                              STATUTORY BACKGROUND

11           Under the JVTA, a sentencing court “shall assess an amount of $5,000 on

12   any non-indigent person or entity” convicted of offenses in one of five categories.

13   18 U.S.C. § 3014(a) (emphasis added). The special assessments collected under the

14   JVTA go, not to direct victim compensation, but rather to a federally administered

15   fund that awards grants for victims’ programming. See id. § 3014(c)-(e). The JVTA

16   specifies that the assessment imposed on a defendant “shall … be collected in the

17   manner that fines are collected in criminal cases, including the mandatory

18   imposition of civil remedies for satisfaction of an unpaid fine.” Id. § 3014(f).
 1   Pursuant to the standard civil remedy provision, “the liability to pay a fine shall

 2   terminate the later of 20 years from the entry of judgment or 20 years after release

 3   from imprisonment of the person fined, or upon the death of the individual fined.”

 4   Id. § 3613. However, the JVTA places the special assessment at the end of the line

 5   for collection, specifying that the “assessment … shall not be payable until the

 6   person subject to the assessment has satisfied all outstanding court-ordered fines,

 7   orders of restitution, and any other obligation related to victim-compensation

 8   arising from the criminal convictions on which the special assessment is based.”

 9   Id. § 3014(b).

10                                         DISCUSSION

11         Following our remand to the district court for further development of the

12   record regarding “why and how [it] determined that Rosario was not indigent,”

13   United States v. Rosario, 785 F. App’x 22, 23 (2d Cir. 2019), Rosario again

14   challenges the district court’s imposition of the JVTA assessment. He argues that

15   the district court improperly considered his future earning potential in finding

16   him to be “non-indigent.”

17         For the reasons set forth below, I agree with Rosario that district courts

18   should not speculate about a defendant’s future earnings potential in assessing




                                               2
 1   whether he is “indigent” and so excused from section 3014(a)’s special

 2   assessment. But Rosario did not raise this statutory construction challenge below,

 3   and thus his appeal is subject to plain error review. Since neither this Court nor

 4   the Supreme Court had yet construed the scope of a district court’s inquiry under

 5   section 3014(a)’s indigency exception, the district court did not plainly err. I

 6   therefore concur in affirming imposition of the $5,000 special assessment.

 7   Section 3014(a)’s Exception for “Indigent” Defendants

 8         Like the panel majority, I begin with the text of the JVTA’s “indigency

 9   exception,” United States v. Haverkamp, 958 F.3d 145, 150 n.3 (2d Cir. 2020). The

10   statute speaks in the present tense, directing the district court to assess whether

11   the person or entity being sentence is “non-indigent,” not whether a defendant

12   might become non-indigent at some future date. However, the JVTA provides no

13   definition for the term “indigent.” Therefore, like the panel majority, I look to the

14   “ordinary meaning” of “indigent.” Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187

15   (1995). See ante at 7. 1 Someone is “indigent” if he is a “poor person.” Black’s Law

16   Dictionary (11th ed. 2019). Numerous dictionaries share a focus on whether a

17   person is currently “[l]acking the necessaries of life; in needy circumstances;




           1   “Ante” refers to the majority opinion.


                                                        3
 1   characterized by poverty; poor, needy.” Indigent, Oxford English Dictionary (3d

 2   ed. 2021). See also, e.g., Indigent, American Heritage Dictionary (5th ed. 2020)

 3   (“Experiencing want or need; impoverished”); Indigent, Cambridge Academic

 4   Content Dictionary (2017) (“having no money or anything else of value”). Each of

 5   these definitions of the statutory term—indigent—directs the reader to consider

 6   what a person presently has, relative to what he needs. None of these dictionaries

 7   invites the reader to speculate as to whether a person may earn more in the future

 8   in determining whether he is “indigent.”

 9         The panel majority imports a “forward-looking” meaning by departing

10   from the conventions of careful textual analysis. It finds references to the “means

11   of subsistence” in definitions of cognates that do not themselves appear in Section

12   3014(a). See ante at 7-8 (citing Indigency, Black’s Law Dictionary (11th ed. 2020);

13   Indigence, Oxford English Dictionary (3d ed. 2020)). It is “significant” that “in

14   ordinary usage,” cognates, like adjectival and nominal forms of the same word,

15   “may have meanings as disparate as any two unrelated words.” FCC v. AT&T, Inc.,

16   562 U.S. 397, 403 (2011).

17         The panel opinion’s reliance on other circuits’ textual exegeses is similarly

18   unpersuasive. In United States v. Graves, for instance, the Fifth Circuit relied on an




                                               4
 1   edition of Webster’s New International Dictionary from 1954, which defined

 2   “indigent” as including someone who is “‘[d]estitute of … means of comfortable

 3   subsistence.’” 908 F.3d 137, 141 (5th Cir. 2018) (quoting Indigent, Webster’s New

 4   International Dictionary 1266 (2d ed. 1954)) (alteration and emphasis in original).

 5   But Webster’s now defines “indigent” as “being in a condition of indigence; being

 6   poor usually without being destitute,” following the contemporary trend by

 7   considering only present resources. Indigent, Miriam-Webster’s Unabridged

 8   Dictionary, https://unabridged.merriam-webster.com/unabridged/indigent (last

 9   visited July 14, 2021). The Sixth Circuit case cited by the panel opinion similarly

10   relies on decades-old definitions of “indigent” (along with contemporary

11   definitions of “indigency”) to infer a that the “defendant [must be] impoverished

12   now” and lack “the means to provide for himself so that he will … always be

13   impoverished.” United States v. Shepherd, 922 F.3d 753, 758 (6th Cir. 2019).

14   However, this Court has insisted that an undefined statutory term “is properly

15   construed according to its contemporary dictionary definition,” State v. Dep’t of

16   Justice, 951 F.3d 84, 106 (2d Cir. 2020), because contemporary sources are more

17   likely to reflect the term’s ordinary meaning at the time the statute took effect.

18   Since the JVTA was enacted in 2015, I would privilege contemporary dictionaries,




                                             5
 1   which define someone as “indigent” if he is experiencing poverty at the time of

 2   sentencing, without speculating whether he might one day earn enough to no

 3   longer be considered poor.

 4         Nor am I persuaded by the inferences that the panel opinion draws from

 5   statutory structure. The panel opinion infers that future earnings capacity is

 6   relevant because “the defendant’s obligation to pay the JVTA assessment

 7   continues for 20 years after entry of judgment or release from prison.” Ante at 9;

 8   accord Graves, 908 F.3d at 141; Shepherd, 922 F.3d at 758. The twenty-year

 9   termination of a defendant’s liability for the special assessment arises through the

10   existing provision for collection of criminal fines through civil remedies. See 18

11   U.S.C. § 3613(b). That the JVTA employs an existing, time-limited statutory tool

12   for collection through civil remedies does not change whether the assessment

13   should be imposed in the first instance. The twenty-year termination of liability

14   also “‘increases the possibility that the assessments [will] be collected and used to

15   help victims,’” ante at 13 (quoting Graves, 908 F.3d at 141), in light of the special

16   assessment’s subordination to all other fines, restitution orders, and victim

17   compensation payments arising from the same conviction, id. § 3014(b). This

18   subordination, rather than a sub silence directive to speculate about future earning




                                              6
 1   potential as a means of narrowing the indigency exception, better explains why

 2   Congress made the obligation to pay the special assessment coextensive with the

 3   obligation to pay a criminal fine.

 4          Moreover, the fact that the JVTA makes use of the existing statutory

 5   structures for collection of criminal fines adds credence to the textual comparisons

 6   between section 3014(a)’s indigency exception and the means testing that

 7   Congress wrote into other sections of Title 18 that impose criminal fines. As

 8   Rosario persuasively argues, several of these other means testing provisions

 9   expressly direct district courts to consider a defendant’s future earning potential.

10   For instance, “in determining whether to impose a fine, and the amount[ and] time

11   for payment,” Congress directed that a “court shall consider … the defendant’s

12   income, earning capacity, and financial resources.” 18 U.S.C. § 3572(a)(1) (emphasis

13   added). Likewise, in determining [non-mandatory] restitution,” the court “shall

14   consider … the financial resources of the defendant[ and] the financial needs and

15   earning ability of the defendant and the defendant’s dependents.” 18 U.S.C.

16   § 3663(a)(1)(B)(i)(II) (emphasis added). 2 And, as the panel opinion observes, ante


            2  Congress has also expressly directed when a court must order mandatory restitution “in
     the full amount of each victim’s losses … without consideration of the economic circumstances of
     the defendant.” Id. § 3664(f)(1)(A) (emphasis added). But even then, Congress provided that a




                                                    7
 1   at 11, the Sentencing Guidelines similarly oblige courts to consider future earning

 2   potential in assessing whether a defendant is too poor for a criminal fine to be

 3   justly imposed. See U.S.S.G. § 5E1.2(a). These express references to future earning

 4   potential in other provisions of Title 18 indicate that “Congress has shown that it

 5   knows how to adopt the omitted language or provision.” Rotkiske v. Klemm, 140

 6   S.Ct. 355, 361 (2019). In this circumstance “[a]textual judicial supplementation is

 7   particularly inappropriate.” Id. Since the contemporary, ordinary meaning of

 8   “indigent” refers only to present poverty, and these variations in provisions of

 9   Title 18 should be treated as meaningful, this Court should not add consideration

10   of future earnings capacity to the text of section 3014(a), thereby substantially

11   narrowing the JVTA’s exception for indigent defendants. 3

12          The panel opinion offers reasons not to infer that Congress’s omission here

13   constitutes meaningful variation, but they are unpersuasive. Congress invited the



     court ordering such restitution may consider future earnings capacity by “direct[ing] the
     defendant to make nominal periodic payments if the court finds from facts on the record that the
     economic circumstances of the defendant do not allow the payment of any amount of a restitution
     order, and do not allow for the payment of the full amount of a restitution order in the foreseeable
     future under any reasonable schedule of payments.” Id. § 3664(f)(3)(B).

            3Since the contemporary, ordinary meaning of “indigent” refers only to present poverty,
     it does not amount to “selective parsing” to conclude that section 3014(a)’s requirement to
     determine whether a defendant is indigent is analogous to the consideration of his financial
     resources at the time of sentencing, rather than future “earning capacity” (or “earning ability),
     under sections 3572(a) and 3663(a)(1)(B)(i). Cf. ante at 12 n. 2.



                                                      8
 1   comparisons to the criminal fines statutes that Rosario urges by specifying that the

 2   JVTA’s special assessment “shall … be collected in the manner that fines are

 3   collected in criminal cases,” subject only to the requirement that fines, restitution,

 4   and other victim-compensation obligations be paid first. 18 U.S.C. § 3014(f), (b).

 5   The JVTA’s express reference to the statutory structure governing criminal fines is

 6   more persuasive textual evidence for comparison than the fact that section 3014

 7   specifies the amount of the special assessment, whereas sections 3572(a) and

 8   3663(a)(1)(B)(i) do not, since they are provisions governing impositions of fines

 9   and restitution in general. See ante at 12. Nor should we refuse to draw inferences

10   from these other sections of Title 18 simply because section 3014(a) directs courts

11   to consider only a single factor in deciding whether to impose the JVTA special

12   assessment—i.e., whether the defendant is “indigent”—whereas sections 3572(a)

13   and 3663(a)(1)(B)(i) require courts to consider factors in addition to a defendant’s

14   present economic resources. See ante at 12.

15         Finally, there is practical sense in construing “indigent” according to its

16   ordinary meaning by restricting the assessment of whether a defendant is

17   “indigent” to an analysis of financial resources and needs at the time of sentencing.

18   Consideration of a defendant’s earning potential once he has been released after a




                                               9
 1   lengthy prison sentence and reentered the labor market as a convicted felon is,

 2   frankly, an invitation to speculate wildly, something a district court is poorly

 3   equipped to do. This is particularly true where, as here, a defendant’s prior

 4   employment history was amassed before he had a criminal record. See PSR ¶ 80.

 5   Rosario will reenter the labor market in 2034 with a high-school education, limited

 6   skills, federal felony convictions, and a sex-offender registration. See Dkt. 81 at 19

 7   (resentencing transcript). It is therefore unknown, indeed unknowable, what Mr.

 8   Rosario’s financial condition will be between 2034, when he is expected to leave

 9   federal prison, and 2054, when his liabilities from this sentence will terminate.

10   What is certain, however, is that (considering only his present financial condition)

11   Mr. Rosario was in poverty at the time of sentencing. As the district court

12   acknowledged, the pre-sentence investigation reported that Rosario had a

13   negative net worth of approximately $6,000. Id. at 20. Against this backdrop, the

14   court’s finding under section 3014(a) that Rosario was not indigent depended

15   entirely upon “his future earnings.” Id. As Rosario argues, construing “indigent”

16   to permit such speculation collapses section 3014(a)’s indigency exception and

17   make it a virtual dead letter. Only those defendants so disabled as to be undeniably

18   bereft of all future earning potential would qualify. Permitting consideration of




                                              10
 1   future earning potential therefore conflicts with the plain meaning of section

 2   3014(a) and produces a result at odds with the manifest intent of Congress not to

 3   impose additional fines on people already living in poverty.

 4   Plain Error Analysis

 5         Notwithstanding my disagreement over the proper inquiry under section

 6   3014(a)’s indigency exception, I still vote to affirm because the district court did

 7   not plainly err.

 8         As the panel opinion accurately explains, we review the district court’s

 9   statutory interpretation for plain error because Rosario failed to raise his statutory

10   challenge to section 3014(a) below. Ante at 6-7; see United States v. Harris, 838 F.3d

11   98, 103-104 (2d Cir. 2016). Among the requirements to reverse on plain error

12   review is that the error “is clear or obvious, rather than subject to reasonable

13   dispute.” Puckett v. United States, 556 U.S. 129, 135 (2009). This Court has repeated

14   explained this requirement by stating that “‘for an error to be plain, it must, at a

15   minimum, be clear under current law,’ which means that ‘we typically will not

16   find such error where the operative legal question is unsettled, including where

17   there is no binding precedent from the Supreme Court or this Court.’” United States




                                              11
 1   v. Napout, 963 F.3d 163, 183 (2d Cir. 2020) (quoting United States v. Whab, 355 F.3d

 2   155, 158 (2d Cir. 2004)).

 3         There is no question that the operative legal question in this case remained

 4   unsettled, since neither this Court nor the Supreme Court had yet construed the

 5   scope of the district court’s inquiry for section 3014(a)’s indigency exception.

 6   Therefore, while I would hold that the district court erred by considering Rosario’s

 7   future earning potential, this error was not plain.

 8                                     CONCLUSION

 9         Because the district court did not plainly err by considering future earning

10   potential in finding the defendant “non-indigent” under 18 U.S.C. § 3014(a), I join

11   the rest of the panel in voting to affirm the district court’s imposition of the $5,000

12   special assessment.




                                               12